Order issued December ffto, 2012




                                         In The




                                   No. 05-11-00978-CR
                                   No. 05-11-00979-CR
                                   No. 05-11-00981-CR


                          RYAN SCOTT MIRACLE, Appellant
                                          VD




                           THE STATE OF TEXAS, Appellee


                                        ORDER




      The Motion for Rehearing filed by appellant is hereby DENIED.